DETAILED ACTION
The application of Gao et al., for a “Method and system for verifying state monitor reliability in hyper-converged infrastructure appliances” filed on July 12, 2019 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on July 12, 2019 has been considered.
Claims 1-20 are presented for examination. 
Claims 1-11 are rejected under 35 USC § 101.

Claims 4, 9, 10, and 20 are rejected under 35 USC § 112.

Claims 1, 2, 4-7, 9-10, 12, 19, and 20 are rejected under 35 USC § 102.

Claims 13-15 are rejected under 35 USC § 103. 

Claims 3, 8, 11, and 16-18 are objected to while containing allowable matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining a first/second local event log, merging the logs, deriving log inputs from the merged logs, determining a first event classification; and performing a first action.
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/with pen and paper but for the recitation of generic computer components. That is, other than reciting “state monitor” nothing in the claim element precludes the step from practically being performed in the mind/with pen and paper. For example, but for the “state monitor” language, the claim encompasses a user simply obtaining a first/second local event log, merging the logs, deriving log inputs from the merged logs, determining a first event classification; and performing a first action in his/her mind/with pen and paper. The mere nominal recitation of a generic state monitor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Accordingly, the claims recite an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Accordingly, for the reasons provided above, claims 1-11 are not patent eligible under 35 USC 101. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “obtaining a third local event log from a third state monitor”, while claims 9-10, recite the limitation “obtaining a third local event log from the first state monitor”. It is unclear how the same “third local event log” is obtained from two different state monitors. 
Claim 20, lines 4-5, recite the limitations “the first state monitor” and “the second state monitor”.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9-10, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thayer et al. (U.S. PGPUB 20180288074).

As per claims 1, 11, and 20, Thayer discloses a method/system/ computer readable medium for reliably classifying event notifications, comprising:
a plurality of state monitors comprising a first state monitor and a second state monitor; and a state monitor manager operatively connected to the plurality of state monitors ([0033], monitoring plurality of endpoints), 
obtaining a first local event log from a first state monitor ([0002], “endpoint devices are monitored by different sensors”) and a second local event log from a second state monitor ([0033], “the logs may be generated by any kind of security applications that detect and logs events associated with an endpoint”) and (Fig. 4, element 405, “obtain historic log entries from multiple endpoints”);
merging the first local event log and the second local event log to generate a first global event log comprising a first event notification ([0040] and [0080]);
deriving, from the first global event log, a first set of event log inputs comprising a first classifier input tuple associated with the first event notification ([0040]-[0042]);
determining, for the first event notification, a first event classification using the first classifier input tuple and an optimized event classifier ([0043], “the security module trains a machine learning algorithm to generate a classifier based on the historic log entries and tagged log entries.”); and
performing a first action based at least on the first event classification ([0031], “the security module may quarantine a likely compromised endpoint, perform some corrective action, or otherwise respond to the determination of the likely compromised endpoint.”).

As per claim 2, Thayer discloses the first classifier input tuple ([0035]) comprises a first label representing a first acknowledgement of the first event notification given by the first state monitor and a second label representing a second acknowledgement of the first event notification given by the second state monitor ([0041]-[0043]).

As per claim 4, Thayer discloses prior to determining the first event classification: obtaining a third local event log from a third state monitor, wherein generation of the first global event log further comprises merging the third local event log with the first local event log and the second local event log ([0040] and [0080]).

As per claim 5, Thayer discloses the first classifier input tuple ([0035]) further comprises a third label representing a third acknowledgement of the first event notification given by the third state monitor ([0041]-[0043]).

As per claims 6 and 19, discloses the optimized event classifier is a decision tree ([0043], “the classifier may be in the form of a decision tree”).

As per claim 7, Thayer discloses the first action comprises one selected from a group consisting of optimizing a configuration of a hyper-converged infrastructure appliance, detecting and addressing a first issue inflicting a component of the hyper- converged infrastructure appliance, detecting and addressing a second issue inflicting the first state monitor, detecting and addressing a third issue inflicting the second state monitor, generating and applying a first policy to rely on state reported by the first state monitor over the second state monitor for future event notifications similar to the first event notification, and generating and applying a second policy to rely on state reported by the second state monitor over the first state monitor for future event notifications similar to the first event notification ([0031], “the security module may quarantine a likely compromised endpoint, perform some corrective action, or otherwise respond to the determination of the likely compromised endpoint.”).

As per claim 9, Thayer discloses obtaining a third local event log from the first state monitor and a fourth local event log from the second state monitor ([0033], “the logs may be generated by any kind of security applications that detect and logs events associated with an endpoint”) and (Fig. 4, element 405, “obtain historic log entries from multiple endpoints”);
merging the third local event log and the fourth local event log to generate a second global event log comprising a second event notification ([0040] and [0080]); 
deriving, from the second global event log, a second set of event log inputs comprising a second classifier input tuple associated with the second event notification ([0040]-[0042]);
determining, for the second event notification, a second event classification using the second classifier input tuple and the optimized event classifier ([0043], “the security module trains a machine learning algorithm to generate a classifier based on the historic log entries and tagged log entries.”); and
performing a second action based at least on the second event classification ([0031], “the security module may quarantine a likely compromised endpoint, perform some corrective action, or otherwise respond to the determination of the likely compromised endpoint.”).
As per claim 10, Thayer discloses prior to obtaining the first and second local event logs: obtaining a third local event log from the first state monitor and a fourth local event log from the second state monitor ([0033], “the logs may be generated by any kind of security applications that detect and logs events associated with an endpoint”) and (Fig. 4, element 405, “obtain historic log entries from multiple endpoints”);
merging the third local event log and the fourth local event log to generate a second global event log comprising a second event notification ([0040] and [0080]);
deriving, from the second global event log, a second set of event log inputs comprising a second classifier input tuple associated with the second event notification ([0040]-[0042]); and transmitting the second global event log and the second set of event log inputs to a support client ([0016]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al. (U.S. PGPUB 20180288074) in view of Ali et al. (U.S. PGPUB 20180276019).

As per claims 13-15, Thayer fails to explicitly disclose a hyper-converged infrastructure. 
As per claim 13, Ali of analogous art teaches a hyper-converged infrastructure appliance ([0005]) comprising the plurality of state monitors ([0010]), wherein the plurality of state monitors collectively track an overall appliance state associated with the hyper-converged infrastructure appliance ([0036]-[0037]).
All of the claimed elements were known in Thayer and Ali and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their performance monitoring methods. One would be motivated to make this combination for the purpose of providing an improved system (Ali, [0055]).

As per claim 14, Ali discloses the hyper-converged infrastructure appliance ([0005])   further comprises the state monitor manager ([0036]-[0037]).

As per claim 15, Ali discloses the state monitor manager resides external, and is operatively connected, to the hyper-converged infrastructure appliance ([0036]-[0037]) and (Fig. 2).
Allowable Subject Matter
Claims 3, 8, 11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3, 8, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art the examiner has determined the claims are in condition for allowance. The following limitations when viewed in combination with the remainder of the claim as a whole place this application in condition for allowance. 
As per claim 3, the examiner finds the novel and non obvious feature of claims, when read as whole to be obtaining a first local event log from a first state monitor and a second local event log from a second state monitor; merging the first local event log and the second local event log to generate a first global event log comprising a first event notification; deriving, from the first global event log, a first set of event log inputs comprising a first classifier input tuple associated with the first event notification; determining, for the first event notification, a first event classification using the first classifier input tuple and an optimized event classifier; and performing a first action based at least on the first event classification, wherein the first classifier input tuple comprises a first label representing a first acknowledgement of the first event notification given by the first state monitor and a second label representing a second acknowledgement of the first event notification given by the second state monitor, wherein the first acknowledgement and the second acknowledgement each classify the first event notification as being directed to one selected from a group consisting of a real event, a non-real event, and an undefined event.
As per claim 8, the examiner finds the novel and non obvious feature of claims, when read as whole to be obtaining a first local event log from a first state monitor and a second local event log from a second state monitor; merging the first local event log and the second local event log to generate a first global event log comprising a first event notification; deriving, from the first global event log, a first set of event log inputs comprising a first classifier input tuple associated with the first event notification; determining, for the first event notification, a first event classification using the first classifier input tuple and an optimized event classifier; and performing a first action based at least on the first event classification, wherein the first global event log further comprises a second event notification, wherein the first set of event log inputs further comprises a second classifier input tuple associated with the second event notification, wherein the method further comprises: determining, for the second event notification, a second event classification using the second classifier input tuple and the optimized event classifier; and performing a second action based at least on the second event classification.
As per claim 11, the examiner finds the novel and non obvious feature of claims, when read as whole to be obtaining a first local event log from a first state monitor and a second local event log from a second state monitor; merging the first local event log and the second local event log to generate a first global event log comprising a first event notification; deriving, from the first global event log, a first set of event log inputs comprising a first classifier input tuple associated with the first event notification; determining, for the first event notification, a first event classification using the first classifier input tuple and an optimized event classifier; and performing a first action based at least on the first event classification, and prior to obtaining the first and second local event logs: obtaining a third local event log from the first state monitor and a fourth local event log from the second state monitor; merging the third local event log and the fourth local event log to generate a second global event log comprising a second event notification; deriving, from the second global event log, a second set of event log inputs comprising a second classifier input tuple associated with the second event notification; and transmitting the second global event log and the second set of event log inputs to a support client; receiving, from the support client, a set of target event classifications comprising a target event classification mapped to the second classifier input tuple; generating a classifier training package comprising the second set of event log inputs and the set of target event classifications; transmitting the classifier training package to a reliability verification service; and receiving the optimized event classifier from the reliability verification service from the reliability verification service and in response to transmission of the classifier training package thereto.
As per claim 16, the examiner finds the novel and non obvious feature of claims, when read as whole to be obtain a first local event log from the first state monitor and a second local event log from the second state monitor; merge the first local event log and the second local event log to generate a global event log comprising an event notification; derive, from the global event log, a set of event log inputs comprising a classifier input tuple associated with the event notification; determine, for the event notification, an event classification using the classifier input tuple and an optimized event classifier; and perform an action based at least on the event classification, and a reliability verification service operatively connected to the state monitor manager, and configured to: prior to the state monitor manager obtaining the first and second local event logs: receive, from the state monitor manager, a classifier training package comprising the set of event log inputs and a set of target event classifications; compute a target entropy based on the set of target event classifications; compute a first state monitor entropy based on the set of target event classifications and a first subset of the set of event log inputs; compute a second state monitor entropy based on the set of target event classifications and a second subset of the set of event log inputs; derive a first state monitor information gain using the target entropy and the first state monitor entropy; derive a second state monitor information gain using the target entropy and the second state monitor entropy; generate the optimized event classifier based at least on the first and second state monitor information gains; and transmit the optimized event classifier to the state monitor manager.
The prior art does not teach the claimed invention as recited in claims 3, 8, 11, and 16-18. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113